Citation Nr: 0924501	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to May 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  First, VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A March 
2009 inquiry by the RO confirmed that the Veteran is in 
receipt of SSA benefits. However, the SSA records used in 
determining his eligibility have not yet been associated with 
the claims file.  As these records may be relevant to the 
claim, the RO should obtain them.

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. The Board finds 
that additional development of the evidence is required to 
analyze the Veteran's claim for a TDIU benefit due to 
service-connected disabilities. He has multiple service-
connected disabilities with a combined rating of 80 percent.  

The Veteran asserted in May 2008 and February 2009 statements 
that he was unable to work due to his service-connected 
disabilities.  The evidence of record contains the results of 
VA examinations conducted in June 2006 and June 2008.  
Although both indicate that the Veteran was unemployed, these 
examination reports did not address the issue of whether he 
was unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities; 
they merely indicate that the Veteran retired due to age or 
duration of work.  The Board emphasizes that under 38 C.F.R. 
§ 4.19, age may not be considered as a factor in evaluating 
unemployability in service-connected claims. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  To the extent possible, the claims 
file should be returned to the examiner 
who conducted the June 2008 VA 
examination so that he can offer an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

The claims file, including any SSA 
records received, must be reviewed in 
conjunction with the examination, and the 
examiner must indicate that such review 
occurred.  

3. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

